FOR IMMEDIATE RELEASE TSX: SLW November 12, 2014 NYSE: SLW SILVER WHEATON REPORTS THIRD QUARTER RESULTS FOR 2014 Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW) (NYSE:SLW) is pleased to announce its unaudited results for the third quarter ended September 30, 2014. All figures are presented in United States dollars unless otherwise noted. THIRD QUARTER HIGHLIGHTS • Attributable silver equivalent production in Q3 2014 of 8.4 million ounces (6.1 million ounces of silver and 35,400 ounces of gold), compared to 9.1 million ounces in Q3 2013, representing a decrease of 7%. • Attributable silver equivalent sales volume in Q3 2014 of 8.7 million ounces (6.3 million ounces of silver and 36,700 ounces of gold), compared to 7.8 million ounces in Q3 2013, representing an increase of 12%. • Revenues of $165.9 million in Q3 2014, consistent with the $166.4 million in Q3 2013. • Average realized sale price per silver equivalent ounce sold in Q3 2014 of $18.98 ($18.98 per ounce of silver and $1,261 per ounce of gold), representing a decrease of 11% as compared to Q3 2013. • Adjusted net earnings¹ of $72.6 million ($0.20 per share) in Q3 2014 compared with $77.1 million ($0.22 per share) in Q3 2013, representing a decrease of 6%. • During the three months ended September 30, 2014, the Company recognized an impairment charge of $68.2 million related to its Mineral Park and Campo Morado silver interests. • After including the impact of the impairment charge, net earnings was $4.5 million ($0.01 per share) in Q3 2014 compared with $77.1 million ($0.22 per share) in Q3 2013, representing a decrease of 94%. • Operating cash flows of $120.4 million ($0.34 per share¹) in Q3 2014 compared with $118.7 million ($0.33 per share¹) in Q3 2013, representing an increase of 1%. • Cash operating margin¹ in Q3 2014 of $14.39 per silver equivalent ounce compared with $16.53 in Q32013. 1 Please refer to non-IFRS measures at the end of this press release. -2- • Average cash costs¹ in Q3 2014 were $4.16 and $378 per ounce of silver and gold, respectively. On a silver equivalent basis, average cash costs¹ decreased to $4.59 compared with $4.73 in Q3 2013. • Declared quarterly dividend of $0.06 per common share. • On September 26, 2014 the Company paid $135 million to Hudbay Minerals Inc. ("Hudbay") in satisfaction of the upfront payment relative to the gold stream on the Constancia project through the issuance of 6,112,282 common shares, at an average issuance price of $22.09 per share. • Asset Highlights: - Hudbay announced that the Constancia project was approximately 94% complete as of the end of Q3 and remains on track for first concentrate production in Q4. - Vale S.A.’s (“Vale”) Salobo II expansion continued to ramp-up in Q3 resulting in record gold production of 10,415 ounces net to Silver Wheaton. - As a result of a correction by Goldcorp Inc. (“Goldcorp“), resource estimates at the Peñasquito Mine as of December 31, 2013, increased such that Measured and Indicated Resources increased by 45.26 million ounces to 113.37 million silver ounces and Inferred Resources increased by 4.74 million ounces to 15.04 million silver ounces2. “The strength of Silver Wheaton’s streaming model was once again highlighted in what can only be described as a challenging third quarter for precious metals,” said Randy Smallwood, President and Chief Executive Officer of Silver Wheaton. “Despite silver and gold prices falling 19% and 9%, respectively in the quarter, Silver Wheaton continued to generate cash operating margins of over 70% while maintaining one of the highest production levels in the silver industry. Additionally, we saw excellent progress at our key growth assets with record production from Vale’s Salobo mine as its expansion continued to ramp up, along with Hudbay’s Constancia mine which remains on track for first production in the fourth quarter of 2014.” “While our business model was created to minimize the traditional risks associated with mining, Silver Wheaton is not fully immune to the impact of lower commodity prices. The lower pricing environment recently forced the operators of one of our smaller streams, Mineral Park, to face liquidity issues and subsequent bankruptcy. This event resulted in Silver Wheaton executing a comprehensive review of our entire asset base. As a result, we recognized an impairment charge of $68.2 million relating to the Mineral Park and Campo Morado assets. While this is certainly disappointing, it’s important to recognize that these were the only two assets we found to be impaired, both are relatively small contributors to our portfolio, and both assets have generated cash flows well in excess of the original upfront payments.” “On a more upbeat note, Silver Wheaton recently celebrated the ten-year anniversary of streaming, a model we created when we signed the first streaming agreement on the San Dimas Mine in October of 2004. Over its first ten years, the company has grown to have over 20 assets in the portfolio, including cornerstones such as Peñasquito, Salobo, and San Dimas. Furthermore, our streaming model has been adopted across the industry and is now recognized as a valuable way for traditional mining companies to raise funds and crystalize the value of their non-core precious metal production. 1 Please refer to non-IFRS measures at the end of this press release. 2
